Citation Nr: 0842214	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for postoperative residuals of a left thoracotomy for 
pulmonary Cryptococcus, for the period from August 17, 2001 
to March 3, 2008.   
 
2.  Entitlement to an initial rating higher than 30 percent 
for postoperative residuals of a left thoracotomy for 
pulmonary Cryptococcus, for the period since March 4, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that granted service connection and a 10 percent rating for 
postoperative residuals of a left thoracotomy for pulmonary 
Cryptococcus, effective August 17, 2001, and denied service 
connection for residuals of a broken tailbone.  

A November 2004 RO decision granted service connection and a 
noncompensable rating for residuals of a broken coccyx 
(claimed as tailbone), effective August 17, 2001.  Therefore, 
that issue is no longer on appeal.  In March 2007, the Board 
remanded this appeal for further development.  

An August 2008 RO decision increased the rating for the 
veteran's service-connected postoperative residuals of a left 
thoracotomy for pulmonary Cryptococcus to 30 percent, 
effective March 4, 2008.  Since that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes that in his October 2003 notice of 
disagreement and in his January 2004 substantive appeal, the 
veteran appears to have raised the issues of entitlement to 
service connection for liver and kidney disorders, to include 
as secondary to his service-connected postoperative residuals 
of a left thoracotomy for pulmonary Cryptococcus.  Those 
issues are not before the Board at this time and are referred 
to the RO for appropriate action.  





FINDINGS OF FACT

1.  For the period from August 17, 2001 to March 3, 2008, the 
veteran's postoperative residuals of a left thoracotomy for 
pulmonary Cryptococcus were manifested by no more than Forced 
Expiratory Volume in one second (FEV-1) of 71 to 80 percent 
predicted, or Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  

2.  For the period since March 4, 2008, the veteran's 
postoperative residuals of a left thoracotomy for pulmonary 
Cryptococcus is manifested by no more than FEV-1 of 56 to 70 
percent predicted, FEV-1 of at least 56 to 70 percent, and a 
DLCO (SB) of 48 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a left thoracotomy for 
pulmonary Cryptococcus for the period from August 17, 2001 to 
March 3, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6837, 
6844 (pre and post 2006).  

2.  The criteria for an initial rating in excess of 30 
percent for postoperative residuals of a left thoracotomy for 
pulmonary Cryptococcus for the period since March 4, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6837, 6844 (pre and 
post 2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a November 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
and in an April 2007 letter, the RO provided notice regarding 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  An October 2008 letter also advised the veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last readjudicated in October 2008.  

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating assigned 
following the grant of service connection for postoperative 
residuals of a left thoracotomy for pulmonary Cryptococcus.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that in the November 2008 informal hearing 
presentation, the veteran's representative essentially 
identified the schedular criteria for higher ratings for the 
disorder at issue.  The veteran also discussed such criteria 
in a June 2008 statement.  The November 2008 informal hearing 
presentation and June 2008 statement from the veteran show 
that the veteran had actual knowledge of the criteria that 
must be met for higher ratings to be awarded.  Therefore, a 
remand for additional notification regarding criteria with 
which the veteran and his representative are already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service treatment 
records from the Charlestown Naval Hospital; post-service VA 
treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service treatment records from the 
Charlestown Naval Hospital; post-service VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

During the pendency of this appeal, the regulations 
pertaining to the evaluation of respiratory conditions were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52457- 
52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2007)).  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The Board notes, however, that the change in the regulations 
does not alter any of the specific criteria listed in the 
applicable Rating Formula.  Rather, the new regulations 
affect how the evaluation criteria are applied, including 
when a pulmonary function test (PFT) is required to evaluate 
the disability, when to apply pre-bronchodilator values for 
rating purposes, and which PFT result to use (FEV-1 versus 
FEV-1/FVC versus DLCO (SB)) when the level of evaluation 
would differ depending on the test used.  

The RO has rated the veteran's postoperative residuals of a 
left thoracotomy for pulmonary Cryptococcus under Diagnostic 
Codes 6837 and 6844.  Ratings under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under Diagnostic Codes 6819 and 6820 will not be 
combined with each other or with Diagnostic Codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such evaluation.  38 C.F.R. § 4.96.  

Cryptococcus is rated under Diagnostic Code 6837 as mycotic 
lung disease.  All mycotic lung diseases are rated as 
follows:  A 100 percent disability evaluation is warranted 
for chronic pulmonary mycosis with persistent fever, weight 
loss, night sweats, or massive hemoptysis.  A 50 percent 
disability evaluation is warranted for chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 30 percent disability evaluation is 
warranted for chronic pulmonary mycosis with minimal symptoms 
such as occasional minor hemoptysis or productive cough.  A 0 
percent rating is warranted for healed inactive mycotic 
lesions, asymptomatic.  38 C.F.R. § 4.97, Diagnostic Code 
6837.  

Diagnostic Codes 6840 through 6845 are rated either under the 
General Rating Formula for Restrictive Lung Disease, or the 
primary disorder is rated.  The restrictive lung diseases 
include Diagnostic Code 6844 (post-surgical residual, e.g., 
lobectomy, pneumonectomy).  

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides that FEV-1 of 
71- to 80-percent predicted value, or; the ratio of FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent 
predicted, is rated 10 percent disabling.  
 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted, is 
rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

Notes to the General Rating Formula for Restrictive Lung 
Disease provide further rating guidance.  Note (1) provides 
that a 100-percent rating shall be assigned for pleurisy with 
emphysema, with or without pleurocutaneous fistula, until 
resolved.  Note (2) provides that, following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  Note (3) provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20-percent 
disabling.  Disabling injuries of shoulder girdle muscles 
(Groups I to IV) shall be separately rated and combined with 
ratings for respiratory involvement.  Involvement of Muscle 
Group XXI (Diagnostic Code 5321), however, will not be 
separately rated.  38 C.F.R. § 4.97.

In November 2002, the RO granted service connection and a 10 
percent rating for postoperative residuals of a left 
thoracotomy for pulmonary Cryptococcus, effective August 17, 
2001 (the effective date of service connection).  An August 
2008 RO decision increased the rating for the veteran's 
service-connected postoperative residuals of a left 
thoracotomy for pulmonary Cryptococcus to 30 percent, 
effective March 4, 2008 (the date of a VA examination).  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 10 percent for the period from 
August 17, 2001 to March 3, 2008, and a rating in excess of 
30 percent for the period since March 4, 2008.  

I.  From August 17, 2001 to March 3, 2008

Treatment records dated from February 1999 to August 2001 
from the Charlestown Naval Hospital show that the veteran was 
treated for several disorders.  For example, a January 2001 
radiological report, as to the veteran's chest, related an 
impression of pleuroparenchymal changes of the left anterior 
lung base likely related to previous thoracotomy.  It was 
noted that without old films for comparison, interval change 
could not be assessed.  

An October 2002 VA respiratory examination report noted that 
in 1992, the veteran underwent a thoracotomy for removal of a 
lung mass which was found to be pulmonary Cryptococcus.  It 
was reported that he was subsequently treated with 
Fluconazole for three years with no therapy afterwards.  The 
veteran indicated that he would have aching in the area of 
the chest by the thoracotomy with weather changes when it 
would get cold.  It was noted that he was a prior two pack 
per day smoker for twenty-three years up until 1992.  The 
veteran stated that he did not have a chronic cough and that 
he had no activity restrictions, shortness of breath, or 
noticeable dyspnea.  It was noted that the veteran's weight 
had been stable, that he had no hemoptysis, and that he did 
not suffer from night sweats.  He indicated that he was not 
currently on any therapy.  

The examiner reported that the veteran was well developed, 
well nourished, and in no acute distress.  The examiner 
stated that the veteran's blood pressure reading was 135/85, 
that his pulse was 100, and that his respiratory rate was 16.  
The examiner indicated that the veteran's lungs were clear to 
auscultation and percussion and that he had a left posterior 
thoracotomy scar which was non-tender to palpation.  It was 
noted that the cardiovascular evaluation showed S1, S3, with 
no murmurs, rubs, or gallops, and that the point of maximum 
impulse was in the fourth left intercostal space in the 
midclavicular line.  The examiner reported that the veteran 
had no clubbing, cyanosis, or edema.  The examiner indicated 
that a review of pulmonary function tests performed earlier 
that day revealed a FVC of 2 percent of predicted which 
increased to 98 percent of predicted, and an FEV-1 of 74 
percent of predicted which increased to 80 percent of 
predicted in a ratio of 81 percent, which basically stayed 
the same at 82 percent.  As to an impression, the examiner 
indicated that the veteran was status post a thoracotomy some 
ten years earlier, with a slight obstructive defect on 
pulmonary function testing which was not clinically 
significant.  It was noted that an X-ray, as to the veteran's 
chest, related an impression of evidence of left lower lobe 
lung surgery and that no acute cardiopulmonary disease was 
seen.  

A January 2004 VA audiological examination report and an 
April 2004 VA spine examination report referred to other 
disorders.  

The Board notes that the medical evidence as a whole 
demonstrates that the veteran's service-connected 
postoperative residuals of a left thoracotomy for pulmonary 
Cryptococcus is no more than 10 percent disabling for the 
period from August 1, 2001 to March 3, 2008.  The October 
2002 VA respiratory examination report noted that the veteran 
did not have a chronic cough and that he had no activity 
restrictions, shortness of breath, or noticeable dyspnea.  It 
was also noted that the veteran's weight had been stable, 
that he had no hemoptysis, that he did not suffer from night 
sweats, and that he was not currently on any therapy.  The 
examiner indicated that the veteran's lungs were clear to 
auscultation and percussion.  Therefore, the veteran's 
residuals of Cryptococcus (Cryptococcosis) do not appear to 
be the predominant disability picture in this case.  Clearly, 
chronic pulmonary mycosis with minimal symptoms such as minor 
hemoptysis or productive cough, as required for a higher 30 
percent rating under Diagnostic Code 6837 for the period from 
August 17, 2001 to March 3, 2008, have not been shown.  

Additionally, the medical evidence clearly does not show that 
the veteran's service-connected postoperative residuals of a 
left thoracotomy for pulmonary Cryptococcus involves FEV-1 of 
56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted, as 
required for a higher 30 percent rating under Diagnostic Code 
6844 for the period from Augusts 17, 2001 to March 3, 2008.  
The October 2002 VA respiratory examination report indicated 
that pulmonary function tests revealed a FVC of 2 percent of 
predicted which increased to 98 percent of predicted, and an 
FEV-1 of 74 percent of predicted which increased to 80 
percent of predicted in a ratio of 81 percent, which 
basically stayed the same at 82 percent.  The examiner 
specifically indicated that the veteran had a slight 
obstructive defect on pulmonary function testing which was 
not clinically significant.  The medical evidence, to include 
the October 2002 VA respiratory examination report, does not 
show symptomatology indicative of more than a 10 percent 
rating for the period from August 17, 2001 to March 3, 2008.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
not indicated for the period from August 17, 2001 to March 3, 
2008, as the Board finds that the veteran's postoperative 
residuals of a left thoracotomy for pulmonary Cryptococcus 
have continuously been 10 percent disabling for that period.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for postoperative residuals 
of a left thoracotomy for pulmonary Cryptococcus for the 
period from August 17, 2001 to March 3, 2008, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

II.  Since March 4, 2008

The most recent March 4, 2008 VA respiratory examination 
report noted that the veteran had never been on home oxygen 
or medications for his lungs and that he has never been 
hospitalized since his discharge from service.  He reported 
that he had two emergency room visits in the past year with 
shortness of breath, one when he had the Flu, and the other 
one when he was working at a high altitude.  He stated that 
he had suffered increasing difficulty over the years with 
exertion at high altitudes such as playing eighteen holes of 
golf or walking up three flights of stairs repeatedly.  It 
was noted that the veteran had limited tolerance for repeated 
exertion.  The veteran indicated hat he had gained thirty 
pounds in the last three years and that, at rest, he had no 
shortness of breath.  He indicated that with mild to moderate 
activity at sea level, he also had no shortness of breath or 
pulmonary complaints.  

The examiner reported that the veteran was a well developed, 
moderately obese, and in no acute distress.  The examiner 
stated that there were no accessory muscles of respiration as 
well as no clubbing, cyanosis, or edema.  It was noted that 
the veteran had a 33 cm non-tender left thoracotomy scar and 
that his lungs were clear to auscultation and percussion.  
The examiner noted that the veteran's respiratory rate was 14 
and that his pulse was 68.  The examiner indicated that 
pulmonary function testing showed a FVC of 61 percent, a FEV-
1 of 58 percent, and a FEV-1/FVC ratio of 96 percent.  It was 
noted that there was no bronchodilator response.  The 
examiner reported that the veteran exhibited a DLCO of 48 
percent of expected shown.  The examiner stated that a chest 
X-ray showed pericardial adhesions and diaphragmatic lesion 
of the left space, but no acute changes.  As to an 
impression, the examiner indicated that the veteran was 
fifteen years status post pulmonary Cryptococcus infection 
and that he was actually doing very well.  The examiner 
stated that there was overall no further evidence of active 
Cryptococcosis.  The examiner noted that there was no cough, 
hemoptysis, persistent fever, weight loss, or night sweats 
and that the veteran did not require suppressive therapy.  It 
was noted that the veteran also did not require oxygen 
therapy and that he did not have any evidence of pulmonary 
hypertension, cardiac pathology, or acute respiratory 
failure.  

VA treatment reports dated in April 2008 referred to several 
disorders.  

In a June 2008 addendum to the March 4, 2008 VA respiratory 
examination report, the examiner indicated that he had 
reviewed the veteran's pulmonary function tests and the 
record and that the values reported were accurate.  The 
examiner reported that the veteran's FVC was 61 percent, that 
his FEV-1 was 58 percent of predicted, and that the ratio was 
96 percent.  It was noted that the veteran's DLCO was, in 
fact, 48 percent.  The examiner commented that the fact that 
both the FVC and the FEV were decreased by approximately the 
same amount was what resulted in the ratio being normal 
despite the fact that the values were not.  The examiner 
indicated that whenever such was the case, the ratio was 
spurious and should be essentially disregarded and the values 
for FEV-1 and the FVC were to be believed.  It was noted that 
those values actually qualified as moderate obstruction and 
the DLCO also qualified as moderate reduction.  

As to an impression, the examiner indicated that it was 
therefore his impression that the veteran had moderate lung 
disease as a result of his prior infection.  The examiner 
stated that based on the veteran's functional status, it 
would appear that the FEV-1 which allowed a 30 percent rating 
was more accurate than the ratio which was spuriously 
elevated when both the FEV and FVC were diminished.  The 
examiner stated that the veteran's functional status was 
significantly better than a 60 percent rating.  The examiner 
noted that, therefore, the FEV-1 appeared to be clinically 
the most appropriate value to base a rating on for the 
veteran.  

VA treatment records dated in July 2008 referred to continued 
treatment.  

The Board notes that the medical evidence as a whole 
demonstrates that the veteran's service-connected 
postoperative residuals of a left thoracotomy for pulmonary 
Cryptococcus is no more than 30 percent disabling for the 
period since March 4, 2008.  The March 4, 2008 VA respiratory 
examination report indicated that that there was overall no 
further evidence of active Cryptococcosis.  The examiner 
noted that the veteran had no cough, hemoptysis, persistent 
fever, weight loss, or night sweats and that he did not 
require suppressive therapy.  It was also reported that the 
veteran also did not require oxygen therapy and that he did 
not have any evidence of pulmonary hypertension, cardiac 
pathology, or acute respiratory failure.  Therefore the 
veteran's residuals of Cryptococcus (Cryptococcosis) do not 
appear to be the predominant disability picture in this case.  
Clearly, chronic pulmonary mycosis with symptoms requiring 
suppressive therapy with no more than minimal symptoms such 
as occasional minor hemoptysis or productive cough have not 
been show as required for a higher 50 percent rating under 
Diagnostic Code 6837 for the period since March 4, 2008.  

Additionally, the Board notes that the March 4, 2008 VA 
respiratory examination report indicated that pulmonary 
function testing showed a FVC of 61 percent, a FEV-1 of 58 
percent, and a FEV-1/FVC ratio of 96 percent.  It was noted 
that there was no bronchodilator response.  The examiner also 
reported that the DLCO of 48 percent of expected shown.  In 
order for a higher 60 percent rating under Diagnostic Code 
6844, a FEV-1 of 40- to 55-percent predicted, or a FEV-1/FVC 
of 40 to 55 percent, or a DLCO (SB) of 40- to 55-percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), must be shown.  The 
Board notes that the veteran did have a DLCO (SB) of 48 
percent.  The Board observes, however, that the veteran did 
not have any of the other requirements for a higher 60 
percent rating under Diagnostic Code 6844.  Further, in a 
June 2008 addendum to the March 4, 2008 VA respiratory 
examination, the examiner specifically indicated that based 
on the veteran's functional status, it would appear that the 
FEV-1 which allowed a 30 percent rating was more accurate 
than the ratio which was spuriously elevated when both the 
FEV and FVC were diminished.  The examiner stated that the 
veteran's functional status was significantly better than a 
60 percent rating.  The examiner noted that, therefore, the 
FEV-1 appeared to be clinically the most appropriate value to 
base a rating on for the veteran.  The medical evidence, to 
include the March 4, 2008 VA respiratory examination report, 
does not show symptomatology indicative of more than a 30 
percent rating for the period since March 4, 2008.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
not indicated for the period since March 4, 2008, as the 
Board finds that the veteran's postoperative residuals of a 
left thoracotomy for pulmonary Cryptococcus have continuously 
been 30 percent disabling for that period.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for postoperative residuals 
of a left thoracotomy for pulmonary Cryptococcus for the 
period since March 4, 2008, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  





ORDER

An initial rating higher than 10 percent for postoperative 
residuals of a left thoracotomy for pulmonary Cryptococcus 
for the period from August 17, 2001 or March 3, 2008, is 
denied.  

A rating higher than 30 percent for postoperative residuals 
of a left thoracotomy for pulmonary Cryptococcus for the 
period since March 4, 2008, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


